Citation Nr: 1432920	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.  He died in September 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board observes that, in her June 2010 substantive appeal (VA Form 9), the appellant requested a Board video-conference hearing before a Veterans Law Judge.  Thereafter, in an October 2011 letter, which was addressed to the deceased Veteran rather than the appellant, she was advised that her requested hearing was scheduled for November 2011.  However, she failed to appear for such scheduled hearing.  Thereafter, as the October 2011 letter was incorrectly addressed to the deceased Veteran rather than the appellant, the Board remanded the case in November 2011 in order to reschedule the appellant's hearing.  As such, in a December 2011 letter, the appellant was advised that her rescheduled video-conference hearing was scheduled for February 2012.  However, according to the Veterans Appeals Control and Locator System, the appellant failed to appear for her scheduled Board hearing, has not shown good cause for her failure to report, and has not requested rescheduling of the hearing.  Under these circumstances, the appellant's request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2013).

The Board also notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the appellant's representative's April 2014 Appellate Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.  

FINDINGS OF FACT

1.  The Veteran died in September 2007; his death certificate indicates that the immediate cause of his death was carcinomatosis due to or as a consequence of carcinoma of the esophagus.

2.  During the Veteran's lifetime, service connection was not established for any disability.

3.  The Veteran's esophageal cancer first manifested many years following his separation from service, and there is no persuasive evidence of a medical relationship or nexus between the cause of his death and service.

4.  A disability of service origin did not cause or contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as due to herbicide exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

 In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In this appeal, in an April 2008 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The July 2008 rating decision reflects the initial adjudication of the cause of death claim after issuance of the April 2008 letter.  The RO provided another letter in August 2009, consistent with Hupp, informing the appellant that the Veteran was not service-connected for any disabilities at the time of his death.  After issuance of the August 2009 notice, and opportunity for the appellant to respond, the March 2010 statement of the case reflects readjudication of the claim for service connection for the Veteran's death.  Hence, the appellant is not shown to be prejudiced by the timing of the post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the appellant, and by her representative, on her behalf.

The Board also finds that no additional AOJ action to further develop the record in connection with this claim is required.  In this regard, the Board acknowledges that no VA medical opinion was obtained in connection with this claim.  In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa, the Federal Circuit held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A(d) was not met.  Id. at 1322.  Under the § 5103A(d) test, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d).  The Federal Circuit has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition [in this case, the Veteran's death] is insufficient to require the Secretary to provide an examination or obtain an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the only evidence relating the Veteran's death to service consists of the appellant's rather vague opinion to that effect.  Her opinion is insufficient to trigger the duty to obtain an opinion.  See Waters, supra; DeLaRosa, supra.  As there is no indication that a disability of service origin caused or contributed to the Veteran's death, a VA opinion is not necessary to decide the case.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (VA may decline to provide DIC claimants with a medical opinion only upon finding that there is "no reasonable possibility" that such assistance would aid in substantiating the claim).   

As noted above, the Board remanded this case in November 2011 in order to afford the appellant her requested hearing.  As noted in the Introduction, in a December 2011 letter, the appellant was advised that her rescheduled video-conference hearing was scheduled for February 2012; however, the appellant failed to appear for the hearing, has not shown good cause for her failure to report, and has not requested rescheduling of the hearing.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the AOJ, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

During the Veteran's lifetime, service connection was not established for any disability.  His death certificate reflects that the immediate cause of his death was carcinomatosis due to or as a consequence of carcinoma of the esophagus.  Private treatment records reflect that the Veteran was admitted to the hospital in July 2007 when after he had excessive belching, hiccups, and abdominal discomfort for the past three months.  He was diagnosed with a gastroesophageal tumor with metastatic lesions to the liver.  He had not been hospitalized before, and the last time he was seen by a physician was in the 1970s.  The Veteran died in September 2007.  An autopsy was not performed.

The appellant contends that the Veteran's fatal gastroesophageal cancer was caused by his exposure to herbicides during his military service in Vietnam, and that service connection for the cause of his death is thus warranted.

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e)

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with one exception being that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Certain chronic diseases, to include malignant tumors, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Considering the record in light of pertinent legal authority, the Board finds that service connection for the cause of the Veteran's death is not warranted.

With regard to presumptive diseases associated with exposure to herbicide agents, the Board notes that, the Veteran's DD Form 214 indicates that he had service in the Republic of Vietnam.  As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  The Board notes, however, that gastroesophageal cancer is not a disability subject to such presumption.  38 C.F.R. § 3.309(e).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  However, in this case, there is simply no medical evidence indicating that the Veteran's gastroesophageal cancer was related to in-service herbicide exposure.  In this regard, the Veteran's treatment records are completely silent as to any probative evidence reflecting that gastroesophageal cancer may possibly be causally linked with his in-service to herbicide exposure.

The Board further finds that the record does not otherwise provide a basis to award service connection for cause of the Veteran's death.  His service treatment records are completely negative for findings or diagnoses of carcinoma, or any gastroesophageal complaints or findings.  Rather, the Veteran's April 1974 separation examination was clinically normal.  There is also no evidence that gastroesophageal cancer was manifested (to any degree) during the first post-service year, and there has been no allegation of continuity of symptomatology.  Hence, the legal authority governing presumptive service connection for malignant tumor as a chronic disease is of no avail to the appellant.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In fact, the first objective evidence of gastroesophageal cancer is reflected in the July 2007 treatment records-many decades after the Veteran's service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the record includes no medical evidence or opinion even suggesting the existence of a medical relationship between gastroesophageal cancer and Veteran's military service (to include herbicide exposure), and neither the appellant nor her representative has presented, identified, or even alluded to the existence of any such evidence or opinion.

Furthermore, any direct assertions by the appellant and/or her representative that there existed a medical relationship between the Veteran's gastroesophageal cancer and his service provides no basis for allowance of the claim.  As a layperson, the appellant and her representative are certainly competent to report matters within their own personal knowledge-such as the occurrence of an injury, or the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The question of whether the Veteran's gastroesophageal cancer was caused by service, to include as due to herbicide exposure, is beyond the realm of a layperson's competence as such involves knowledge of a complex medical subject, to include the presence and etiology of a cancer.  As such, lay assertions in this regard have no probative value.

Furthermore, the Board observes the appellant's representative's argument that, per medical literature, the Veteran's fatal cancer may have been misdiagnosed as a carcinoma cancer when such was a sarcoma cancer, which is included in the list of diseases presumptively related to herbicide exposure.  However, absent an vague reference to 'medical literature,' the appellant's representative does not identify any specific medical literature or any evidence in the instant case that the Veteran's cancer was, in fact, misdiagnosed.  Therefore, the Board accords no probative weight to such argument.

The Board has also considered the appellant's submission of a copy of proposed legislation which, if it had been enacted, would have amended the statute that covers the presumption of service connection for certain cancers associated with exposure to herbicides during the Vietnam Era (adding cancers of any tissues through the opening the gastrointestinal tract to the end, including tissues extending through the esophagus).  See proposed Thomas G. Schubert Agent Orange Fairness Act (2009 CONG US HR 3491, 111th CONGRESS, Introduced in House, July 31, 2009).  However, that legislation has not been enacted, and is not applicable to the current appeal.  

The appellant also noted a prior decision issued by the Board which granted service connection for cause of death involving a veteran with Agent Orange exposure who was diagnosed with esophageal cancer.  See June 2010 VA Form 9.  However, previous decisions from the Board pertaining to other veterans have no precedential value and are binding only with regard to the specific case decided.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  

Under these circumstances, the Board finds that the claim for service connection for the cause of the Veteran's death, to include as due to herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death, to include as due to herbicide exposure, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


